Per Curiam.
The Appellate Division, in unreported opinions, affirmed the decisions of the Law Division granting summary judgment in favor of respondent substantially for the reasons expressed in the opinion of the Appellate Division in Creek Ranch, Inc. v. New Jersey Turnpike Authority, 156 N. J. Super. 1 (1976). Appellants filed notices of appeal as of right with this Court by virtue of dissents in the Appellate Division. Upon application of appellants, we granted them leave to rely on the arguments presented to this Court in the Creek Ranch matter.
This Court has filed its opinion in Creek Ranch, Inc. v. New Jersey Turnpike Authority, 75 N. J. 421 (1978) this *435day. The judgment in these two appeals is reversed for the reasons expressed in the Creek Ranch opinion, and the matters are remanded to the Law Division for further proceedings consistent with that opinion.